                                S ar ita Ke dia
                                       Law Offices, P.C.

                                 5 East 22nd Street, Suite 7B
                                 New York, New York 10010
                                     www.kedialaw.com
  info@kedialaw.com                                                          Tel: 212.681.0202
                                                                             Fax: 212.898.1273



                                                     March 28, 2020

                                    Sentence is adjourned to June 18, 2020 at
BY ECF                              4:30 PM.
                                    SO ORDERED.
Honorable John G. Koeltl
United States District Judge        New York, NY        /s/ John G. Koeltl
Southern District of New York       March 30, 2020     John G. Koeltl, U.S.D.J.
500 Pearl Street
New York, New York 10007

                       Re:    United States v. Rubano, et al., 17 CR 169 (JGK)

Dear Judge Koeltl:

        I respectfully write to request an adjournment of the sentencing date for Enrico Rubano
until the end of June 2020 or thereafter in light of the dramatic restrictions and challenges we are
facing due to the COVID-19 pandemic. Because of this ongoing crisis, we have been unable to
obtain the necessary medical information and documentation that we wish to present to the Court
to aid Your Honor in sentencing Mr. Rubano.

       The government consents to this request. We greatly appreciate the Court’s
consideration.

                                              Respectfully yours,
                                                      /s/
                                              Sarita Kedia

cc:    Matthew Podolsky, Esq.
       Aline Flodr, Esq.
       Assistant United States Attorneys
